DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “two substantially triangular side walls have a bottom which is substantially horizontal and an inclined section.” This is indefinite.
It is impossible to have an element be BOTH horizontal and inclined. 
For the purposes of examination, it will be assumed that the triangular sidewalls are either substantially horizontal or inclined. 
Claim 1 recites the limitation "the paint tray." There is insufficient antecedent basis for this limitation.   
Claims 7 and 8 recites the limitation "substantially triangular side walls".  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite a substantially triangular side walls.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US D654644) in view of Molnar (CA 2637357).
Regarding Claim 1 Davidson discloses a liner member (invention title) for a paint tray comprising a body having a front wall, a back wall, a floor, and two side walls, wherein the front wall is shorter than the back wall and the depths of the side wall vary along a length of the liner member. Please compare Davidson Figure 7 and Applicant Figure 6 as shown below.  

    PNG
    media_image1.png
    965
    1282
    media_image1.png
    Greyscale

Davidson does not disclose the liner is a flexible body. 
Molnar discloses a paint tray liner designed with a flexible silicone body. Davidson and Molnar are analogous inventions in the art of paint tray liners. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Davidson with the flexible silicone construction of Molnar in order to provide a liner which does not allow for paint to adhere to it. A flexible silicone body also allows for dried paint to be separated from the liner by shaking or squeezing (Pages 1-2). 
Regarding Claim 2, Davidson discloses the body has a well near the back wall, the well having a substantially flat bottom surface.
Regarding Claim 3, Davidson discloses the flexible body has a slanted section.
Regarding Claim 4, Davidson discloses the slanted section includes structures for distributing paint.
Regarding Claim 5, Davidson discloses the structures are chevrons (Figure 1).
Regarding Claim 6, Davidson discloses the structures are detents.
Regarding Claim 7, Davidson discloses two substantially triangular side walls have a bottom which is substantially horizontal or have an inclined section.  
Regarding Claim 8, Davidson discloses the triangular side walls have a transition section between the bottom and the inclined section. 
Regarding Claim 9, Molnar discloses the body is comprised of an elastic material.
Regarding Claim 10, both Davidson and Molnar disclose the body is unitary.
Regarding Claim 11, Molnar discloses the body is comprised of silicone.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIDEON R WEINERTH/Examiner, Art Unit 3736